            Case 2:19-cv-02157-KJN Document 23 Filed 06/10/20 Page 1 of 2
                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA



VAGEN VARDAZARYAN,                           No. 2:19-cv-2157 KJN P

                 Plaintiff,

       v.

BREEN, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
                 Defendants.                 AD TESTIFICANDUM
                                       /

Vagen Vardazaryan, CDCR # AG-5487, a necessary and material witness in a settlement
conference in this case on June 18, 2020, is confined in California State Prison, Corcoran (COR),
in the custody of the Warden. In order to secure this inmate's attendance it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Allison Claire, by Zoom video conference from his place of
confinement, to the U. S. District Court, Courtroom #26, 501 I Street, Sacramento, California
95814, on Thursday, June 18, 2020, at 9:00 a.m.

                                ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied to all parties via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Coordinator at COR, (559) 992-7372.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.
         Case 2:19-cv-02157-KJN Document 23 Filed 06/10/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: June 10, 2020




Vard2157.841Z
